DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a first of the drive grooves,” which is unclear.  A first of the drive grooves is already set forth in claim 1.  How many first grooves are required by claim 3?
Claim 8 recites “the smart device,” which lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over GB2131381 (hereinafter “Kamaike”) in view of US Patent No. 6,182,915 (hereinafter “Kvalsund”).
Regarding claim 1 Kamaike teaches a device for moving an object comprising: 
a drive cylinder (57) with at least three drive grooves (57a) rotating in parallel planes (see figure 6) that are perpendicular to a long axis of the drive cylinder (57); 
a shaft (S, see annotated figure below) parallel to the drive cylinder (57) upon which [an] idler pulley rotates;

    PNG
    media_image1.png
    780
    734
    media_image1.png
    Greyscale

Kamaike, Annotated Figure 6
wherein [grooves (G)] of the idler pulley rotate in planes parallel to each other (see figure 6); 
wherein the line (3) is attached at a first end to an object (2) and a second end is under tension (i.e. via balance weight 4); and 
wherein, as the drive cylinder (57) is rotated the object (2) is moved.
Kamaike fails to teach the at least two idler pulleys or angled planes thereof as set forth in claim 1.  Kvalsund teaches a similar grooved (4) drive cylinder (at 7) with shaft (at 6) parallel to the drive cylinder (at 7), and a set of offset guiding grooves (4 on element 6) between which a line passes several times.  Kvalsund further teaches at least two idler pulleys (1) which rotate on the parallel shaft (at 6); and wherein the idler pulleys (1) rotate in planes parallel to each other (fig. 3), which planes are at an angle to the parallel planes of the drive grooves (4 at 7), such that, as a line passes around a first drive groove (4), onto a first idler pulley (1), and around the first idler pulley (1), the line, as it comes off the first idler pulley (1), is aligned with a second drive groove (4); and wherein as the line comes around the second drive groove (4), onto a second idler pulley (1), and around the second idler pulley (1), the line, as it comes off the second idler pulley (1), is aligned with a third drive groove (4).  See figure 3.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use offset pulleys, as taught by Kvalsund, on the parallel shaft of Kamaike in order to have smoother action of the line and avoid unnecessary abrasion of the line.
Regarding claim 2 modified Kamaike teaches the above device.  Kamaike further teaches wherein the tension is supplied by a counterweight (4), a stationary member, a spring, or a second object pulling away from the device.
Regarding claim 5 modified Kamaike teaches the above device.  Kamaike further teaches wherein the drive cylinder (57) is rotated by a motor (57/59).
Regarding claim 6 modified Kamaike teaches the above device.  Kamaike further teaches a controller (see figure 8) configured to receive instructions and transmit a signal to the motor (57/59) to rotate the drive cylinder (57).
Regarding claim 9 modified Kamaike teaches the above device.  Kamaike fails to teach a battery.  Hall teaches wherein the motor is powered by a battery (i.e. in braking; see paragraph 115).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the battery powering of Hall to the winch of Kamaike in order to stop the drive cylinder in the event of a power interruption.
Regarding claim 10 modified Kamaike teaches the above device.  Kamaike fails to teach the track mounting as set forth in claim 10.  Official Notice is given that trolley cranes are old and well known in the art, and comprise such tracks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device of Kamaike a conventional trolley crane in order to better move objects to and from a location.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamaike in view of Kvalsund and US Patent Application Publication No. 2015/0284221 (hereinafter “Hall”).  
Regarding claim 7 modified Kamaike teaches the above device.  Kamaike fails to teach the smart device as set forth in claim 7.  Hall teaches a drive cylinder for use with a line; with a controller (170/172) to control the drive cylinder.  Hall further teaches a smart device (106, see also paragraph 56) configured to transmit instructions to the controller.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the motor of Kamaike via a smart device/controller, as taught by Hall, in order to make operation more convenient for the user.
Regarding claim 8 modified Kamaike teaches the above device, and further teaches sensors (see figure 32) that transmit information to [a] smart device (106), the sensors transmitting information selected from the group consisting of a force on the line (see 128a/128b), a position of the line in the device, power remaining in a battery that drives the motor, current draw by the motor, and combinations thereof.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kamaike in view of Kvalsund and US Patent Application Publication No. 2012/0126048 (hereinafter “Lervik”).
Regarding claim 11 Kamaike teaches the above device, but fails to teach the roughened drive grooves as set forth in claim 11.  Lervik teaches a device for guiding and applying force to a line by using drive grooves.  Lervik further teaches wherein a surface of a drive groove is rough (see 38 in figure 5), resulting in increased frictional gripping of the line by the surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the grooves of the drive cylinder of Kamaike rough, as per Lervik, in order to apply force to the line without slippage.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter in claim 12:  The prior art of record fails to anticipate or make obvious the entire combination of claim limitations set forth by claim 12.  Specifically, claim 12 requires wherein as the line comes around the second drive groove, onto a second idler pulley, and around the second idler pulley, the line, as it comes off the second idler pulley, is aligned with a third drive groove; wherein the line is attached at a first end to a stationary member and is attached at a second end to a stationary member or is under tension; and wherein, as the drive cylinder is rotated the device travels along the line towards the first end or the second end, moving the object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                 

/SANG K KIM/           Primary Examiner, Art Unit 3654